Citation Nr: 1538501	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-19 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to Agent Orange exposure.

(The issue of entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is the subject of a separate decision of the Board issued this date.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.

The Virtual VA claims file and Veterans Benefits Management System (VBMS) have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2014 statement, the Veteran and his representative indicated that the Veteran disagreed with the denial of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the lower extremities, including as secondary to Agent Orange exposure, in the November 2013 rating decision.  The Board construes this statement as a notice of disagreement (NOD).  Because the Veteran filed a notice of disagreement as to these issues, the Veteran is entitled to a statement of the case (SOC) addressing those issues.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, these claims must be remanded to the RO for issuance of a statement of the case (SOC).  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case regarding the issues of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the lower extremities, including as secondary to Agent Orange exposure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

